Title: To John Adams from Benjamin Franklin, 8 May 1782
From: Franklin, Benjamin
To: Adams, John



Passy, May 8. 1782
Sir

Mr Oswald, whom I mention’d in a former letter which I find you have received, is returned and brought me another Letter from Lord Shelburne of which the above is a Copy. It says Mr Oswald is instructed to communicate to me his Lordships Thoughts. He is however very sparing of such Communication. All I have got from him, is that “the Ministry have in Contemplation, the allowing Independence to America on Condition of Britains being put again into the State she was left in by the Peace of 1763” which I suppose means being put again in Possession of the Islands France has taken from her. This seems to me a Proposition of selling to us a Thing that is already our own, and making France pay the Price they are pleased to ask for it. Mr. Grenville who is sent by Mr. Fox is expected here Daily; Mr Oswald tells me that Mr Lawrens will soon be here also. Yours of the 2d Inst is just come to hand. I shall write you on this Affair hereafter by the Court Couriers, for I am certain your Letters to me are open’d at the Post-Office either here or in Holland, and I suppose mine to you are treated in the same manner. I inclose the Cover of your last that you may see the Seal.
With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant.

B Franklin


When you write ⅌ Post please to put your Letter under Cover to Mr Grand.

